Citation Nr: 0502850	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  98-10 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from May 1955 to September 
1967.  Service in Vietnam is indicated by the evidence of 
record.

The veteran was granted service connection for lumbar strain 
in an April 1969 rating decision.  A 10 percent disability 
rating was assigned.

In October 1997, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his service-connected lumbar strain.  An April 1998 rating 
decision denied the claim, and he appealed.  The RO 
subsequently increased the disability rating assigned for the 
veteran's service-connected lumbar strain to 20 percent in a 
January 1999 rating decision.  The veteran continued to 
express his disagreement with the assigned disability rating.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it 
follows that a claim remains in controversy where less than 
the maximum benefit available is awarded].  

The Board remanded the case in December 2003 so that 
additional development could be accomplished.  The specifics 
of the Board's remand and the RO's response will be discussed 
in greater detail below.  

Issues not on appeal

The Board's December 2003 decision also denied service 
connection for right hip and knee disabilities, claimed as 
secondary to his service-connected lumbar strain and 
arthritis.  The Board's decision also denied an increased 
evaluation for service-connected arthritis.  These issues 
have accordingly been resolved by the Board and will be 
discussed no further herein.  See 38 C.F.R. § 20.1100 (2004).

A March 2002 rating decision granted service connection for 
type II diabetes mellitus and assigned a 20 percent rating.  
To the Board's knowledge, the veteran has not disagreed with 
the assigned disability rating.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The Board also notes that the veteran submitted a letter to 
the RO in March 2004 in which he expressed a desire to file a 
claim for a total disability rating based on individual 
unemployability (TDIU).  This issue has yet to be adjudicated 
by the RO and is therefore not presently on appeal.  The 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board's December 2003 remand requested that the veteran 
be scheduled for an additional VA examination to address the 
issue of functional impairment of the low back as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also 
requested that the veteran be provided a supplemental 
statement of the case (SSOC) which included the new rating 
criteria for the lumbar spine which became effective 
September 26, 2003.  In response to the Board's remand, an 
additional VA examination was conducted in April 2004.  
Following this examination, the RO continued its previous 
denial of the claim in an October SSOC which included the 
revised rating criteria for the spine.

Although the April 2004 VA examination provided findings 
regarding the current severity of the veteran's service-
connected lumbar strain, it did not include an assessment of 
functional impairment as ordered by the Board's remand.  
See DeLuca, supra.  The United States Court of Appeals for 
Veterans Claims (the Court) has held on numerous occasions 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2004) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2004).  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
also held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the RO 
failed to comply with the Board's remand instructions, the 
case must be remanded so that a VA medical examination 
addressing the DeLuca factors can be obtained.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA examination to determine the current 
nature and severity of his service-
connected lumbar strain.  The claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should set forth all objective findings 
regarding the veteran's service-connected 
lumbar strain, including range of motion 
measurements.  The examiner should also 
comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and pain motion or pain 
with use of the lumbar spine.  A report 
of the examination should be prepared and 
associated with the veteran's VA claims 
folder.

2. Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


